 In the Matter of E. I. DU PONT DE NEMOURS & COMPANYandUNITEDGAS, COKE & CHEMICAL WORKERS 'OF AMERICA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. 4-R-1232.-Decided November 6, 1943Messrs. E. C. First, Jr.,and P. B.Collins,of Wilmington, Del., andMr. Frank A. Canon,of New Brun§wick, N. J., for the Company.Messrs. Samuel L. Rothbard, Clarence TalismanandDavid Elliott,of Newark, N. J., for the United.Mr. William R. Cameron,of counsel to the Board.DECISION'AND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke & Chemical Workersof America, affiliated with the Congress of Industrial Organizations,herein called the United, alleging that a question affecting commercehad arisen concerning the representation of employees of E. I. du Pontde Nemours & Company, New Brunswick, New Jersey, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Eugene M.'Purver, TrialExaminer.Said hearing was held at New Brunswick, New'Jersey,on October 14, 1943.The Company and the United appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.'Upon the entire record in the case, the'Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF ,THE COMPANYE. I. du Pont de Nemours & Company, a Delaware corporation, isengaged in the manufacture of general chemical and allied products.553 N. L. R.B., No. 82.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are here concerned with the Company's plant at New Brunswick,New Jersey, where it is engaged in the production of photographic andfine chemicals, vitamins, perfume bases, and poultry glass.The Com-pany's purchases of raw materials, consisting of chemicals, which areshipped to its New Brunswick plant from points outside. the State ofNew Jersey. amount in value tomorethan $70,000 per month, whichismore than 50 percent in value of the totalraw materials used.Finished products amounting in value to more than $100,000 permonth, which is more than 50 percent in value of the total productsmanufactured, are shipped to points outside the State of New Jersey.We find that the Company is engaged i i commerce within the meaningof the National Labor Relation's Act.II.THE ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe United claims to represent a majority of the Company's em-ployees within the unit which it considers to be appropriate,and hasrequested recognition as the collective bargainingrepresentative.The Company declines to recognize the Unitedas such representative,asserting that the unit sought by the Unitedis notappropriate, andhas referred the United to the Board.A statement of theRegionalDirector, introduced in evidence atthe hearing, indicates that the United represents a substantial numberof employees in the unit hereinafter found to be appropr'iate.lWe find that a question affecting commerce hasarisenconcerningthe -representation of employees of the Company withinthe meaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Company and the United agree that the appropriate unit com-prises all production and maintenance employees, excluding super-visory employees of the rank of foreman and above, militarized plantguards, and office and clerical employees.The Company, however,'The Regional Director reported that the United had submitted 140 membership cards,ofwhich 123 appeared to bear the genuine original signatures of persons whose namesare on the Company's pay roll of September 4, 1943, containing the names of 196 em-ployees in the unit claimed by the United to be appropriate.Of the 123 cards, 7 wereundated, 1 was dated in September, and the others in July and August 1943. t. T. DUPONT DE NE'lt16UR8& COMPANY4755eieks also to include laboratory assistants iihd helpers,2 and laboratoryand office janitors.The United contends that these employees shouldbe excluded.The Company bases its contention for inclusion of the'laboratbryassistants and helperson the fact that they are employees with'ontspecial technical training who are engaged in performing routinetests, under supervision, fo'r' control of the quality of the Company'sproducts.They receive substantially the same rates of pay as pro-d'uction employees 'of similar grade.The record discloses, however,that the laboratories in which they work are located in a separatebuilding, h'ou'sing also certain of the Company's offices, apart from thehiodiiction areas of the plant.No labor organization is here seekingt'o'repre`sentWe laboratory employees, and it appears that the Uniteddoes not admit them to membership.They are, however, eligible tomembership in another affiliate of the C. I. O.Au independent union,which was the direct predecessor of the United likewise did not admitlie laboratory employees 'to membership, nor did it include them inits negotiations with the Compaiiy and in the presentation of griev-ances.in view of the foregoing,we shallexclude thelaboratory`assist`ant"s and helpers.' tThe rec'or`d disclosed that there are several janitors who either workin or about the laboratories or within the buildings in which the Com-pany's'Aces and labora'tor'ies are located.Their interests do notappear'to be sufficiently allied with those of employees who work in thep"roductioh areas o the plant to warrant their inclusion with the lattergroup; we shall 'therefore exclude the laboratory and office janitors.The Company and the United stipulated that all employees belowthe 'ank of foreman, such as assistant foremen and working foremen,are on an hourly pay rol], perform manual labor, and have no super-visbi'yduties within 'the customary definition.It was further stipu-lated, lVO ever, that in the absence of foremen some supervisoryBowers are occasionally exercised by assistant foremen. Inasmuchits the record does not indicate the nature or extent of the supe'ryisory,powers so exercised by assistant foremen, and does not clearly iuidi-c'atewhether 'jvorking foremen may not sometimes be possessed ofsuch authority, we shall exclude or include assistant foremen andworking foremen depending upon whether they fit the definition ofsuj)e"rviso'ry employees hereinafter set forth.We find 'that 'all production and maintenance employees of the Com-pany at its New Brunswick, New Jersey, plant, excluding office andclerical employees, laboratory employees, laboratory and office janitors,militarized plant guards, supervisory employees of the rank of fore-2Company also employs in its laborato,ies certain chemists, chemists' assistants,physicists and biologistg,who, because of their advanced technical training and the natureof their duties,are by agreementexcluded. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD'man, and above, and all other supervisory employees with authorityto hire, promote, discharge, discipline; or, otherwise effect changesin the status of employees, or effectively recommend such,action,- con-stitute a unit appropriate for the purposes. of collective bargainingwithin the meaning of Section, 9 (b)-of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be' resolved by an election'by secret ballot among the em-ployees in the' appropriate unit who were employed during the pay-roll. period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set.'forth in theDirection.DIREC'T'ION OF ELECTIONBy virtue'of and pursuant to the power vested ii the National LaborRelations Board by Section 9 (c) of 'the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective ,bargaining with E.' I. du Pont deNemours & Company, New Brunswick, New'Jersey, all' election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourtli Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll pei'iod immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period' because they; were ill or on 'vacationdr temporarily laid off, and including employees in the armed forcesof the United States who present themselves in 'person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Uniied'Gas,Coke & Chemical Workers of America, affiliated with the Congress ofIndustrial Organizations, 'for the purpose of collective bargaining.